Citation Nr: 1212919	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a groin condition other than a hernia, including as secondary to the Veteran's service-connected left hip condition, left knee degenerative arthritis, and/or residuals of a right great toe injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984, with additional service in the Army National Guard from August 1984 to March 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In September 2009, the Veteran testified at a hearing before the undersigned at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  

As an initial matter, the Board finds that, although the Board denied the Veteran's claim of entitlement to service connection for a "hernia" in a September 2006 decision, the Veteran's current claim for entitlement to service connection for a "groin condition" is not subject to the statutory provisions prohibiting reopening a previously disallowed claim except upon the submission of new and material evidence.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  In making this determination, the Board highlights that in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, for purposes of 38 U.S.C.A. § 7104(b), claims based upon distinctly and properly diagnosed diseases or injuries must be considered separate and distinct claims that must be considered independently, even if the diseases or injuries involve the same or overlapping symptomatology.  Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  In this regard, the Federal Circuit found that the "factual basis" of a claim for service connection is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  Id.  at 1334.  In this case, the Veteran has testified that the groin condition for which he is now seeking service connection has been diagnosed as a "pulled muscle" and/or a "muscle tear."  See Board Hearing Tr. at 5-7.  As such, the record reflects that the Veteran's April 2004 claim of entitlement to service connection for a "groin condition" is based upon a different diagnosis and/or injury than his June 2002 claim for entitlement to service connection for a "hernia."  Therefore, pursuant to Boggs, these are separate and distinct claims that must be considered independently.  Accordingly, the Veteran's claim of entitlement to service connection for a "groin condition" has been recharacterized as a claim of entitlement to service connection for a groin condition other than a hernia, as reflected on the cover page.  

This appeal was assigned to the undersigned by the Chairman in 2009.  Effective on February 27, 2012, I was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  Under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  The issue then arises as to whether I may continue on the case or must assign the proceeding to an expanded panel of at least three Board members, including myself.  While this is a matter of first impression, I conclude that the law does not require reassignment in these circumstances.  For purposes of this analysis, it is assumed that the provisions applicable to the Chairman would also apply to the Acting Chairman during his or her tenure in that capacity.  The operative provision, 38 U.S.C.A. § 7102(b), specifies that "[a] proceeding may not be assigned to the Chairman as an individual member."  In fact, this proceeding was assigned to me years ago, in my capacity as an individual member of the Board.  Hence, there has been no assignment to the Acting Chairman.  Nothing in the statute expressly requires reassignment to a panel if the individual Board member who had been assigned the proceeding later becomes the Chairman or is designated as Acting Chairman.  Further, there is some indication, at least by analogy, that Congress intended that an individual assigned to make a determination in an appeal may proceed to do so even after that individual's status changes.  See, e.g., 38 U.S.C.A. § 7101(c)(1)(B) (West 2002) (stating that an individual designated as an acting Board member may continue to serve in that capacity in making a determination on a proceeding for which he or she was assigned, notwithstanding the termination of the period of designation of that individual as an acting Board member).  In view of the above and in furtherance of the Board's mission to decide appeals in a timely manner, 38 U.S.C.A. § 7101(a), I will continue to make the determination in this proceeding as an individual member of the Board.

The issue of entitlement to vocational rehabilitation has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See May 2010 claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for a groin condition.  Specifically, the Veteran contends that he has a groin condition that was caused by, or incurred during, military service.  See April 2004 claim; Board Hearing Tr. at 3-6, 9-10; July 2009 statement from the Veteran's Representative.  In the alternative, the Veteran asserts that his groin condition is caused or aggravated by his service-connected left hip condition, left knee degenerative arthritis, and/or residuals of a right great toe injury.  See Veteran's April 2004 claim; statements from the Veteran's Representative dated in May 2004 and August 2007; Board Hearing Tr. at 8.  Before the Board can adjudicate this claim, however, additional development is required.  The Board will discuss each of its reasons for remand in turn. 

I.  Social Security Administration (SSA) Records 

A review of the record reflects that the Veteran applied for, and was denied, SSA disability benefits in 2004.  See VA treatment records dated on July 9, 2004; August 9, 2004; and September 2, 2004.  To date, however, a complete copy of the Veteran's SSA records has not been associated with the claims file.  In this regard, the Board notes that the possibility that records submitted in support of the Veteran's SSA claim contain evidence relevant to the Veteran's VA claim cannot be foreclosed absent a review of those records.  As such, on remand, attempts should be made to obtain a complete copy of the Veteran's SSA records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010) (finding that as long as a reasonable possibility exists that SSA records may be relevant to a Veteran's claim, VA must assist him or her in obtaining the records); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that VA's duty to assist includes obtaining records from SSA and giving them appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

II.  Service Treatment Records

Additionally, a review of the Veteran's available service treatment records indicates that these records may be incomplete.  Specifically, while the record reflects that the Veteran served in the Army National Guard from August 1984 to March 1993, the only service treatment records on file from this period of service are his February 1989 periodic physical examination report, and records dated in August 1988, February 1989, July 1989, and October 1990.  In this regard, because the Veteran has reported that his groin pain has persisted since separation from active duty in February 1984, treatment records from his service in the Army National Guard from August 1984 to March 1993 may prove critical to the adjudication of his groin condition claim.  As such, on remand, further efforts to obtain a complete copy of the Veteran's service treatment records from his service in the Army National Guard should be undertaken.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

III.  Treatment Records

A review of the Veteran's claims file further indicates that his post-service treatment records may currently be incomplete.  Specifically, in April 2004, the Veteran reported that he had been receiving treatment for his groin condition since service at the VA Rehabilitation Center & Clinics (VARCC) in White City, Oregon.  See Veteran's April 2004 claim.  Significantly, however, the only treatment records on file from the White City VARCC are records dated from January 2004 to September 2007.   

Additionally, at his September 2009 Board hearing the Veteran reported that, since separation from service, he has been receiving "off and on" treatment as needed for his groin condition at the VA Medical Center (VAMC) in Portland, Oregon.  See Board Hearing Tr. at 4-5, 7.  Currently, however, the only treatment records on file from the Portland VAMC are dated from April 2004 to December 2008.  

Finally, at his September 2009 Board hearing, the Veteran also reported that, although he could not remember the name of the doctor that treated him, he had received treatment for his groin condition in 1998 and/or 1999 (i.e., while he was employed at ABC Supply) from a doctor located on 42nd and Hollywood.  See Board Hearing Tr. at 11-12.  However, no private treatment records dated in 1998 and/or 1999 have been associated with the claims file.  

As such, on remand, attempts should be made to obtain a complete copy of the Veteran's treatment records from the White City VARCC, the Portland VAMC, and the doctor that treated him in 1998 and/or 1999 on 42nd and Hollywood.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c) (2011).  

IV.  VA Examination 

Finally, the Board finds that another VA examination assessing whether the Veteran has a groin disability that was either incurred during or aggravated by his military service, or is caused or aggravated by his service-connected left hip condition, left knee degenerative arthritis, and/or residuals of a right great toe injury is warranted.  In making this determination, the Board acknowledges that in September 2004, the Veteran was afforded a VA joint examination; and that at that time, the examiner diagnosed the Veteran with chronic muscular strain and trochanteric bursitis of the hips, noting that the Veteran's complaints of groin pain were "probably regular anterior hip pain."  The Board also notes that in an October 2004 addendum opinion, the same VA examiner reported that upon reviewing the Veteran's x-ray results, the diagnosis for the Veteran's hips "is changed by adding one sentence - '[a]lso diagnosed is early bilateral degenerative arthritis.'"  He then went on to report that "[t]his also applies to the third diagnosis [of groin pain]."  Significantly, however, for the following reasons, the Board finds the September 2004 VA examiner's opinion as to the Veteran's groin condition to be inadequate for rating purposes.  

First, it is unclear from this opinion whether the Veteran's groin pain is part and parcel of his early bilateral degenerative arthritis, or whether such pain is indicative of a separate and distinct groin condition secondary to the Veteran's early bilateral degenerative arthritis of the hips, for which service connection is available.  See Hayes v. Brown, 9 Vet. App. 67, 73 (1996) (holding that where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes); see also Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  In this regard, the Board highlights that the Veteran has repeatedly asserted that his groin condition is separate and distinct from his now service-connected left hip condition.  See April 2004 claim; Board Hearing Tr. at 3-6, 9-10; July 2009 statement from the Veteran's Representative.  

Moreover, in providing his opinion, the VA examiner failed to acknowledge or discuss the fact that the Veteran was diagnosed with a pulled muscle in the groin area on the left side following an in-service basketball injury in July 1982, and failed to acknowledge or discuss the Veteran's contentions regarding a continuity of symptomatology since an in-service injury while playing sports.  See July 27, 1982, service treatment record; Board Hearing Tr. at 3-6, 9-10.  As such, to the extent that the VA examiner attributed the Veteran's groin pain to his early bilateral degenerative arthritis of the hips, his opinion appears to be based on an incomplete factual history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that when the Secretary undertakes to provide a medical examination or obtain a medical opinion, he must ensure that the examiner providing the report or opinion is fully cognizant of the claimant's past medical history); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports).  

Accordingly, given the complicated nature of the Veteran's disability picture, and because the record contains insufficient medical evidence to determine the nature and etiology of his groin condition, the Board finds that, on remand, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has a groin condition that was incurred during or aggravated by his military service, or is caused or aggravated by his service-connected left hip condition, left knee degenerative arthritis, and/or residuals of a right great toe injury.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, including clinical records, from the NPRC and/or any other appropriate source.  The Board is particularly interested in treatment records and/or periodic examination reports from the Veteran's service in the Army National Guard from August 1984 to March 1993.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Also make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  With any needed assistance from the Veteran, obtain all treatment records relating to the Veteran from the doctor located on 42nd and Hollywood who treated his groin condition in 1998 and/or 1999.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain all treatment records related to the Veteran from (a) the White City VARCC from February 1984 to January 2004, and from September 2007 to present; and (b) the Portland VAMC from February 1984 to April 2004, and from December 2008 to present.  All reasonable attempts to obtain such records should be made and documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records himself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5.  After the development requested in items 1 through 4 is completed, schedule the Veteran for an examination to determine the nature and etiology of his claimed groin disability.  The claims file should be made available to and reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should identify any groin disability present.  

If a groin disability other than a hernia is identified, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such disability had its clinical onset during active service or is related to any in-service disease, event, or injury, including his July 1982 pulled muscle in the groin area on the left side.  For the purpose of providing this opinion, the examiner should accept as true the Veteran's statements to the effect that he first injured his groin during service while playing sports and has continued to have groin pain since. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected left hip condition, left knee degenerative arthritis, and/or residuals of a right great toe injury either (a) caused or (b) aggravated any current groin disability.  In this special context, the Board notes that "aggravation" has occurred when it has been medically determined that the Veteran's groin disability has undergone an identifiable permanent increase in severity that was proximately due to his service-connected left hip condition, left knee degenerative arthritis, and/or residuals of a right great toe injury.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  
The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



